Citation Nr: 0811105	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for PTSD.

A motion to advance this case on the Board's docket was 
granted by the Board in December 2006, for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

In January 2007, the Board remanded the veteran's present 
claim so that the RO could obtain VA medical treatment 
records, in which the veteran indicated he had been diagnosed 
with PTSD.  In its January 2007 Remand the Board also noted 
that in a rating decision dated in February 1945, the veteran 
was granted service connection for psychoneurosis, conversion 
type, with an evaluation of 0 percent effective September 19, 
1943.  This grant was severed in a rating decision dated in 
April 1949 on the basis of CUE (clear and unmistakable 
error).  Correspondence from the veteran received by the RO 
in July 2003, and on numerous occasions thereafter, reflects 
the veteran's desire to reopen the 1949 matter; however, 
review of the record shows no response from the RO with 
regard to this claim.  Accordingly, the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder, 
to include psychoneurosis, conversion type, is referred for 
appropriate action.


FINDING OF FACT

The medical evidence does not show a current diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service, directly 
or presumptively.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.309, 3.384 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003.  The RO provided notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in March 
2006 and February 2007, subsequent to the initial 
adjudication.  While the March 2006 and February 2007 notices 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a January 2008 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a psychiatric 
examination and opinion as to existence of the claimed 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a PTSD disability 
that he claims resulted from traumatic experiences he 
suffered while in service.  Specifically, the veteran notes 
that in 1943 he was assaulted by a person who was later 
punished and discharged from service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  See 38 C.F.R. § 
3.304(f)(3) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not show a present diagnosis of PTSD.  
Service medical records (SMRs) dated in September 1943, do 
indicate that the veteran was found to be unsuitable for 
Naval service due to psychoneurosis, unclassified.  Service 
records do not corroborate an in-service assault, and the 
veteran has not provided any other corroborating evidence of 
such an assault.

VA medical and psychiatric treatment records, including those 
obtained by the RO pursuant to the January 2007 Board Remand, 
show treatment for, and diagnoses of, depressive disorder, 
major depression, dementia, and a histrionic personality 
disorder or trait.  However, there is no VA or private 
medical evidence of record indicating that the veteran 
presently has, or ever has had, a diagnosis of PTSD.  

A VA psychiatric examination was conducted in January 2006.  
The examiner indicated that he reviewed the veteran's 
electronic medical records, and noted that the veteran 
reported being assaulted while in service.  The examiner gave 
no diagnoses related to a mental illness, and specifically 
noted that PTSD was not diagnosed because the veteran lacked 
all of the criteria for PTSD, including the stressor 
criteria.  A GAF score of 80 was assigned.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis or the etiology of a disease or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered they do not 
outweigh the medical evidence of record, notably the January 
2006 VA examination which does not show any present diagnosis 
of PTSD, and the absence of  treatment for any mental 
disorder prior to 2000.  .  A competent medical expert has 
made this opinion and the Board is not free to substitute its 
own judgment for those of the expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Presumptive service connection for PTSD is not warranted 
because there was no diagnosis of PTSD within one year of the 
veteran's discharge.  38 C.F.R. § 3.307.  In fact, there is 
no evidence that the veteran has ever been diagnosed as 
having PTSD, and the veteran's claimed current PTSD does not 
fall into the definition of psychosis for purposes of 38 
C.F.R. §§ 3.307 and 3.309.  See 38 C.F.R. § 3.384 (2007).   

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 
38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


